DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 
Status of the Claims
Claims 1 and 8-24 were previously pending.  Claims 1, 8, 11, 14, 15, 17, and 23 were amended in the reply filed May 26, 2022.  Claims 1 and 8-24 are currently pending.

Response to Arguments
Applicant's amendments allow for rejoinder of withdrawn claims 8-13. 
Applicant's arguments filed with respect to the rejection made under § 112(a) have been fully considered but they are not persuasive because they do not address the basis of the rejection (i.e., that the Specification does not support receiving the pickup location after a selection from the list of saved carpools).  
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive for reasons already of record (Final Rejection mailed Feb. 8, 2022, ¶¶ 4-5). 
Applicant's arguments filed with respect to the rejections made under §§ 102 & 103 have been fully considered but they are not persuasive.  Applicant does not explain why Amin does not plan a route in the context of an organized carpool.  The ride services in Amin are both organized and service multiple people (i.e., they are a carpool).  See Specification ¶ 0073 ("When a group of passengers notifies the rideshare service 158 that they would like to ride together in a group rideshare, this can be called an organized carpool."). With respect to flagging the vehicle as unavailable, the arguments are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites "after receiving a selection of the organized carpool from the list of save organized carpools, receive, from the at least one invited member, the pickup or dropoff location that is different from a pickup or dropoff location of the first user account."  Pickup location input is supported generally, and ¶ 0087 supports retrieval of the list of carpools, but nothing could be located that supports receiving the pickup location after a selection from the list of saved carpools.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations in claim 22 are already found in base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 8-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1 and 8-24, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including receiving a request to initiate an organized carpool and initiating the organized carpool (see claim 1—"receive a request by the rideshare service to initiate an organized carpool, the request originating from a first user account, cause a list of saved organized carpools to be presented in response to a request to initiate the organized carpool, wherein an organized carpool is a carpool ride including at least one invited user account, wherein at least one invited member of the organized carpool provides a pickup or dropoff location that is different from a pickup or dropoff location of the first user account, wherein the organized carpool is a saved organized carpool group of riders have that have participated in a rideshare together before, and the at least one invited user is a member of the saved organized carpool group; plan the organized carpool itinerary by assigning a route; flag a vehicle to which the organized carpool is assigned as being unavailable for adding additional riders outside of invited user accounts until the organized carpool is completed; and cause presentation of an organized carpool itinerary to the first user account, wherein the organized carpool itinerary includes a list of the at least one invited user account that joined the organized carpool, and a pickup or drop-off time for the first user account."  The other independent claims recite it similarly, albeit differently worded). 
This qualifies as a method of organizing human activities because it recites collecting and analyzing for people to initiate and participate in an organized carpool (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).    
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (non-transitory computer readable medium comprising instructions, processor, user interface of a rideshare application—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "application," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (non-transitory computer readable medium comprising instructions, processor, user interface of a rideshare application —see published Specification ¶¶ 0106-09 & 111-119 describing these at a high level of generality (including as a "general purpose" processor in ¶ 0114) and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 


Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract ordering or human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., processor with instructions, generic interface).  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea (i.e., processor with instructions, generic interface).  Moreover, the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-24 are rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Amin et al U.S. Pat. Pub. No. 2015/0012341 (Reference A of the PTO-892 part of paper no. 20210421) in view of Sohm et al., U.S. Pat. Pub. No. 2006/0293937 (Reference B of the PTO-892 part of paper no. 20220202) and Sugiyama, et al., U.S. Pat. Pub. No. 2019/0394609 (Reference A of the attached PTO-892).
As per claim 1, Amin teaches:
	A non-transitory computer readable medium (see “computer-readable medium” in ¶ 0017) comprising instructions stored thereon, the instructions (see “instructions” in ¶ 0017), being effective to cause at least one processor (see “processors” in ¶ 0017) to initiate an organized carpool ride from a rideshare service (¶ 0012): 
	receive a request by the rideshare service to initiate an organized carpool, the request originating from a first user account using a user interface of a rideshare application, cause a list to be presented in a user interface of a rideshare application in response to a request to initiate the organized carpool, wherein an organized carpool is a carpool ride including at least one invited user account; (¶¶ 0027-0028, “The user can make a request 163 to split the fare by selecting one or more friends or contacts… In addition, the service application can provide an interface that lists the friends…The fee distribution 110 can receive the fare split request… In one example, the fee distribution 110 can also include an amount determine 112 and an account search 114”), wherein at least one invited member of the organized carpool provides a pickup or dropoff location that is different from a pickup or dropoff location of the first user account (¶ 0039);  
	plan the organized carpool itinerary by assigning a route (¶¶ 0024, 0047);
	cause presentation of an organized carpool itinerary to the first user account, wherein the organized carpool itinerary includes a list of the at least one invited user account that joined the organized carpool (¶ 0027, “the service application can provide an interface that lists the friends selected by the user to share…”), and a pickup or drop-off time for the first user account. (¶¶ 0046-0047, “The service manager 120 can generate a link…the link can be a reference to a web page that provides a variety of information about the user's transport service. For example... a pickup location, a pickup time, a destination location, estimated time of arrival at the destination…”). 
Amin does not explicitly teach the list is of saved organized carpools, wherein the organized carpool is a saved organized carpool group of riders have that have participated in a rideshare together before, and the at least one invited user is a member of the saved organized carpool group; which is taught by Sohm (¶ 0024, 0045; see also Figs. 2B & 3).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Sohm—namely, to manage or update previously saved reoccurring carpool arrangements.  Moreover, this is merely a combination of old elements in the art of coordinating transportation.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Amin does not explicitly teach to flag a vehicle to which the organized carpool is assigned as being unavailable for adding additional riders outside of invited user accounts until the organized carpool is completed.  Sugiyama teaches using an acceptance possibility flag to signal whether or not the vehicle is willing to accept more passengers for the ride (i.e., that the carpool is unavailable for uninvited riders—see ¶ 0160).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Sugiyama—namely, to limit additional riders when they are not desired.  One of ordinary skill would have recognized that when applying this flagging technique to the organized carpool vehicles in Amin that it would no longer serve a purpose when the organized carpool is completed, which is also the case in Sugiyama (see also Amin ¶ 0025, noting when rides are completed).  This is also a combination of old elements in the art of coordinating transportation.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 8, Amin teaches a system comprising: 
at least one processor (¶ 0017); at least one non-transitory computer readable medium comprising instructions (¶ 0017), the instructions when executed are effective to cause the at least one processor to: 
cause a list to be presented in a user interface of a rideshare application in response to a request to initiate the organized carpool (¶¶ 0027-0028),
receive, from a first user account, a request to initiate an organized carpool, wherein an organized carpool is a carpool ride including at least one invited user account (¶¶ 0027-0028), wherein the at least one invited user account of the organized carpool provides a pickup or dropoff location that is different from a pickup or dropoff location of the first user account (¶ 0039); 
plan the organized carpool itinerary by assigning a route (¶¶ 0024, 0047).
Amin does not explicitly teach the list is of saved organized carpools, wherein the organized carpool is a saved organized carpool group of riders have that have participated in a rideshare together before, and the at least one invited user is a member of the saved organized carpool group.  However, this is taught by Sohm (¶ 0024, 0045; see also Figs. 2B & 3) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Amin does not explicitly teach to flag a vehicle to which the organized carpool is assigned as being unavailable for adding additional riders outside of invited user accounts until the organized carpool is completed.  However, it would have been obvious to modify Amin's organized carpools to include such a flagging technique in view of Sugiyama (¶ 0160) for the same reasons as in claim 1 above.
As per claim 9, Amin in view of Sohm and Sugiyama teaches claim 8 as above.  Amin further teaches to: send an invitation or link to join the organized carpool to the first user account or the at least one invited user account (¶ 0030).
As per claim 10, Amin in view of Sohm and Sugiyama teaches claim 8 as above.  Amin further teaches to store contact information for user accounts that participate in an organized rideshare together; (¶ 0032, “The service manager 120 can update 123 the accounts data store 130 with an entry for the new account corresponding to the user's friend.” & ¶ 0025, “The service manager 120 can update 121 the entry of the user's transport service in the service data store 140 with the monitored information.”); send the contact information for the user accounts that have participated in the organized rideshare with the first user account to a rideshare application to which the first user account is logged in. (¶ 0027, “The user can make a request 163 to split the fare by selecting one or more friends or contacts from his or her requesting device 160… In addition, the service application can provide an interface that lists the friends selected by the user to share in the fare splitting” & ¶ 0029, “The request message 173 can be transmitted to the respective computing devices (referred to as friends' devices 170) of the user's friends using the corresponding communication identifiers (e.g., a phone number or email address) via the device interface 150.”). 
As per claim 11, Amin in view of Sohm and Sugiyama teaches claim 9 as above.  Amin further teaches to: receive an acceptance of the invitation to join the organized carpool. (¶ 0034, “The fee distribution 110 receives the accept or decline communication 175 from the user's friend…”). 
As per claim 12, Amin in view of Sohm and Sugiyama teaches claim 8 as above.  Amin further teaches prior to the receipt of the request to initiate the organized carpool, dispatch a vehicle to pick up a requesting user; (¶ 0024, “A user operating a requesting device 160 can make a service request 161… a request for pick up… the on-demand service system can arrange for a service provider (e.g., a driver of a vehicle) to provide the transport service”); wherein the request to initiate the organized carpool includes a vehicle identifier (See “transport service identifier” in ¶ 0056) that indicates the a first user associated with the first user account is already in the vehicle, the first user account is the at least one invited user account by virtue of being permitted to share the vehicle with the requesting user. (See ¶ 0056, “System 100 can associate Friend 1 with the transport service in progress for the first user “ & ¶ 0047 “For example, the information provided on the linked web page can include… the current position information of the user… the status of the transport service (e.g., driver is en route, driver is approaching, the user is in trip, etc.)). 
As per claim 13, Amin in view of Sohm and Sugiyama teaches claim 8 as above.  Amin further teaches the request by the first user account to initiate the organized carpool includes a designation of a common starting point or common destination for the organized carpool. (¶ 0039,” For example, the user can request a transport service to get from point 1 to point 2. At any time… can agree to share the fare for the transport service…  In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information... The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together (e.g., the location information for all three are substantially close together)).”
As per claim 14, Amin teaches:
	A method (See “method” and “computer-implemented method” in ¶ 0014) comprising:
	receiving a request by the rideshare service to initiate an organized carpool, the request originating from a first user account using a user interface of a rideshare application (¶¶ 0027-0028, “The user can make a request 163 to split the fare by selecting one or more friends or contacts… In addition, the service application can provide an interface that lists the friends…The fee distribution 110 can receive the fare split request… In one example, the fee distribution 110 can also include an amount determine 112 and an account search 114”), 
cause a list to be presented in a user interface of a rideshare application in response to a request to initiate the organized carpool, wherein an organized carpool is a carpool ride including at least one invited user account (¶¶ 0027-0028);  
	plan the organized carpool itinerary by assigning a route (¶¶ 0024, 0047); 
	causing presentation of an organized carpool itinerary to the first user account, wherein the organized carpool itinerary includes a list of the at least one invited user account that joined the organized carpool, (¶ 0027, “the service application can provide an interface that lists the friends selected by the user to share…”), and a pickup or drop-off time for the first user account. (¶¶ 0046-0047, “The service manager 120 can generate a link…the link can be a reference to a web page that provides a variety of information about the user's transport service. For example... a pickup location, a pickup time, a destination location, estimated time of arrival at the destination…”).
Amin does not explicitly teach the list is of saved organized carpools, wherein the organized carpool is a saved organized carpool group of riders have that have participated in a rideshare together before, and the at least one invited user is a member of the saved organized carpool group.  However, this is taught by Sohm (¶ 0024, 0045; see also Figs. 2B & 3) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Amin does not explicitly teach flagging a vehicle to which the organized carpool is assigned as being unavailable for adding additional riders outside of invited user accounts until the organized carpool is completed.  However, it would have been obvious to modify Amin's organized carpools to include such a flagging technique in view of Sugiyama (¶ 0160) for the same reasons as in claim 1 above.
As per claim 15, Amin in view of Sohm and Sugiyama teaches claim 14 as above.  Amin further teaches wherein the user interface of the rideshare application for initiating the organized carpool is configured to receive contact information for a user of a second user account, where the second user account is to be invited to the organized carpool. (¶ 0027, “The service application an also enable the user to manually provide/enter in a phone number or other communication identifier…”), (¶ 0028, “generate a request message 173 to be sent to selected friends…”) (¶ 0028, “can access the accounts data store 130 to determine whether one or more communication identifiers…”) & (¶ 0053, “the first user can operate the service application on her device 160 to make a request to share the fare for the transport service with another user (e.g., Friend 1)…The request to share the fare can also include one or more communication identifiers for Friend 1 (e.g., a cellular phone number, an email address)”).
As per claim 16, Amin in view of Sohm and Sugiyama teaches claim 15 as above.  Amin further teaches the user interface configured to receive the contact information presents selectable contact information for user account (¶ 0027, “…enable the user to select one or more of the contacts.”) in which the first user account has participated in an organized carpool previously. (¶ 0024, “can receive the service request 161 and can associate an account of the user… service data store 140 as one of many entries corresponding to a transport service” & ¶ 0027-0028, “The account search 114 can access the accounts data store 130… match an account in the accounts data store 130… based on whether or not the selected friend(s) have an existing account,” the examiner interprets the user having an existing account and friend having an existing account to indicate previous use of the organized carpool service.).
As per claim 17, Amin in view of Sohm and Sugiyama teaches claim 14 as above.  Amin further teaches the user interface of the rideshare application for initiating the organized carpool includes a code or link to be sent to the at least one invited user account for use in joining the organized carpool. (¶¶ 0027-28; ¶ 0030—link; ¶ 0042, “code (e.g., a four digit numerical code, such as "1214")”).
As per claim 18, Amin in view of Sohm and Sugiyama teaches claim 14 as above.  Amin further teaches the request by the first user account to initiate the organized carpool includes a designation of a starting point or destination in common for the organized carpool. (¶ 0039,” For example, the user can request a transport service to get from point 1 to point 2. At any time… can agree to share the fare for the transport service…  In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information... The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together (e.g., the location information for all three are substantially close together)).”
As per claim 19, Amin in view of Sohm and Sugiyama teaches claim 14 as above.  Amin further teaches the request by the first user account to initiate the organized carpool is received after a vehicle has initiated an itinerary to a destination, and a first user associated with the first user account or a second user associated with the at least one invited user account is in the vehicle. (¶ 0039, “For example, the user can request a transport service to get from point 1 to point 2. At any time during progress of the transport service, the user and one friend (e.g., Friend 1) can agree to share the fare for the transport service.”).
As per claim 20, Amin in view of Sohm and Sugiyama teaches claim 17 as above.  Amin further teaches the code or link is active for a limited time. (¶ 0043, “In some examples, the code can be temporary (e.g., valid only for a duration of time, such as only during the progress of the transport service), so…).
As per claim 21, Amin in view of Sohm and Sugiyama teaches claim 1 as above.  Amin further teaches: the receipt of the request to initiate the organized carpool occurs prior to picking up the at least one rider (¶ 0024).
As per claim 22, Amin in view of Sohm and Sugiyama teaches claim 1 as above.  Sohm further teaches: the organized carpool is a saved organized carpool group of riders have that have participated in a rideshare together before, and the at least one invited user is a member of the saved organized carpool group; which is taught by Sohm (¶ 0024, 0045; see also Fig. 2B & 3), which would have been obvious to incorporate for the same reasons as in claim 1 above.
As per claim 23, Amin in view of Sohm and Sugiyama teaches claim 1 as above.  Sohm further teaches to: present a list of saved organized carpools in response to the request to initiate the organized carpool; and after receiving a selection of the organized carpool from the list of save organized carpools, receive, from the at least one invited member, the pickup or dropoff location that is different from a pickup or dropoff location of the first user account (Figs. 2, 2B; see also ¶¶ 0046-47—carpooler can change/update start address), which would have been prima facie obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 24, Amin in view of Sohm and Sugiyama teaches claim 1 as above.  Amin further teaches: the instructions are further effective to cause the at least one processor to: receive an acceptance of the invitation to join the organized carpool from the at least one invited member (¶ 0033); after receipt of the acceptance of the invitation, schedule the organized carpool itinerary (¶ 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628